Citation Nr: 0504530	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-31 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, among other things, granted 
entitlement to service connection for mild diabetic 
retinopathy and assigned a noncompensable evaluation thereto.  
The veteran appeals that decision, asserting that his 
disability is more severe than rated.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has full visual fields bilaterally and full 
motility with no pain, restriction or diplopia.  He has mild 
cataracts that are visually insignificant.

3.  The veteran has active diabetic retinopathy pathology 
with corrected vision bilaterally to 20/20.  Without 
correction, the veteran's right eye vision is 20/400 near and 
20/80 distance, and his left eye vision is 20/200 near and 
20/50 distance.


CONCLUSION OF LAW

Criteria for a 10 percent evaluation for diabetic retinopathy 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.75-4.84, 4.84a, Diagnostic Code 6006 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the veteran has appealed the initial 
noncompensable evaluation assigned for his service-connected 
diabetic retinopathy.  The Board notes that service 
connection was granted for diabetes mellitus, type II, 
associated with herbicide exposure in a December 2002 rating 
decision, and a 20 percent disability evaluation was 
assigned, effective September 30, 2001, under Diagnostic Code 
7913.  The veteran has not appealed that rating decision.  
The Board notes, however, that Diagnostic Code 7913, note (1) 
directs to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

In this case, the RO did not consider the veteran's diabetic 
retinopathy part of the diabetic process under Diagnostic 
Code 7913.  Instead, the RO evaluated the veteran's diabetic 
retinopathy based on impairment of visual acuity using 
Diagnostic Codes 6061 through 6079 of 38 C.F.R. Section 
4.84a.  A compensable evaluation based on visual acuity 
cannot be assigned unless there is evidence of at least 20/50 
vision in one eye and 20/40 vision in the other eye.  The 
veteran's retinopathy is assigned a noncompensable evaluation 
as he maintains corrected vision bilaterally of 20/20.

Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, , yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
called also diabetic retinitis.  Dorland's Illustrated 
Medical Dictionary 1148 (26th ed. 1981).  The Board points 
out at this juncture that there appears to be a 
misunderstanding as to whether the veteran has hemorrhaging 
in his right eye.  He carries a diagnosis of background 
diabetic retinopathy.  As defined, intraretinal punctuate 
hemorrhages are among its characteristics.  Consequently, the 
Board acknowledges that, due to the nature of the veteran's 
diagnosed disability, he experiences hemorrhaging as part and 
parcel of his diabetic retinopathy.

As diabetic retinopathy is called also diabetic retinitis, it 
may be evaluated under Diagnostic Code 6006.  Diagnostic 
Codes 6000 through 6009, in chronic form, are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology.

The medical record reveals that the veteran is examined 
annually for diabetic retinopathy; he does not require 
treatment for this disability.  He has corrected vision 
bilaterally to 20/20.  The veteran is diagnosed by his VA 
treating optometrist as having mild retinopathy, cataract 1+, 
and stable pavingstone degeneration.

The veteran underwent VA examination in March 2004 and 
complained of mild decreased vision, especially at night when 
confronted with oncoming traffic.  He did not complain of any 
discomfort in his eyes, but noted that he had previously 
experienced a sandy sensation that was relieved with the use 
of artificial tears.  The veteran was found to have full 
motility without pain, restriction, or diplopia and had full 
visual fields bilateral; he had corrected vision bilaterally 
to 20/20.  Without correction, the veteran's right eye vision 
was 20/400 near and 20/80 distance, and his left eye vision 
was 20/200 near and 20/50 distance.  Following a complete 
examination and review of the veteran's treatment records, 
the examiner diagnosed mild nonproliferative background 
diabetic retinopathy bilaterally and mild cataracts secondary 
to diabetes mellitus.  The examiner noted that the veteran's 
cataracts were visually insignificant.


Given the evidence as outlined above, the Board finds that a 
compensable evaluation is not available for assignment based 
on impairment of visual acuity as the veteran has 20/20 
corrected vision bilaterally.  The veteran does, however, 
have active pathology diagnosed as background diabetic 
retinopathy.  As such, the minimum 10 percent rating for that 
disability is appropriate for assignment.  This minimum 
schedular 10 percent rating for active pathology is also 
consistent with Diagnostic Code 7913, which provides that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  The RO assigned 
a separate rating for the diabetic retinopathy, rather than 
including it in the diabetic process under Diagnostic Code 
7913.  Therefore, a compensable disability evaluation is 
appropriate, consistent with Diagnostic Code 7913, when the 
complication is rated separately.

A rating higher than 10 percent cannot be assigned on a 
schedular basis as there is no evidence to even remotely 
suggest that the veteran experiences field loss, pain, rest-
requirements or incapacity.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is unemployable because 
of his service-connected retinopathy nor has he identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his retinopathy and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by the chronic nature of the veteran's 
retinopathy would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent schedular evaluation assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the veteran and a higher rating may 
not be assigned on an extra-schedular basis.  The Board also 
finds that there is no evidence of record to suggest the need 
for staged ratings.  Accordingly, the veteran's request for 
an increased rating for diabetic retinopathy is granted to 
the extent that a 10 percent rating, and no higher, is 
assigned.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2003 and again in May and June 2003.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The June 2003 
letter stated that (1) the evidence needed to substantiate 
the veteran's claim of entitlement to an increased rating 
was, among other things, evidence that the service-connected 
disability was more severe than rated, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  


The Board also points out that the notice letter sent to the 
veteran prior to the RO's May 2003 decision assigning the 
rating here on appeal met the requirements of the VCAA with 
respect to the veteran's claim of entitlement to service 
connection benefits.  Although VA does not have an obligation 
to provide additional notice of the information and evidence 
necessary to substantiate issues raised in a notice of 
disagreement if original notice was given as per VA General 
Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003), the RO 
elected to give additional notice to the veteran with respect 
to the specific issue addressed here on appeal. 

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him a physical 
examination.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the veteran was afforded the opportunity to testify before an 
RO hearing officer and/or the Board.  In fact, in February 
2004, the veteran withdrew his request for a hearing.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



ORDER

A 10 percent initial rating for diabetic retinopathy is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


